Exhibit 99.1 ARCA Biopharma announces 150th patient randomized into the GENETIC-AF Phase 2B/3 clinical trial Outcome of DSMB Interim Efficacy Analysis Anticipated in the Third Quarter of 2017 GENETIC-AF Evaluating Gencaro as Potentially First Genetically-Targeted Treatment for Atrial Fibrillation Westminster, CO, January 18, 2017 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company applying a precision medicine approach to developing genetically-targeted therapies for cardiovascular diseases, today announced that the 150th patient has been randomized into GENETIC-AF, a seamless Phase 2B/3 clinical trial evaluating GencaroTM (bucindolol hydrochloride) as a potential treatment for atrial fibrillation (AF).
